Exhibit 10.2

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE.  THEY MAY NOT BE
SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT AND ASSOCIATED QUALIFICATIONS IN EFFECT WITH RESPECT TO
THE SECURITIES UNDER SUCH ACT AND SUCH LAWS OR AN OPINION OF COUNSEL OR OTHER
EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND QUALIFICATION
ARE NOT REQUIRED.

 

REVCARE, INC.

PROMISSORY NOTE

 

$500,000.00

 

Cypress, California

 

 

August 13, 2003

 

RevCare, Inc., a Nevada corporation (the “Company”), the principal offices of
which are located at 5400 Orange Avenue, Suite 200, Cypress, California 90630,
for value received hereby promises to pay to FBR Financial Services Partners,
L.P. (the “Holder”), the sum of Five Hundred Thousand Dollars ($500,000.00), or
such lesser amount as shall then equal the outstanding principal amount hereof
on the terms and conditions set forth hereinafter.  The outstanding principal
and any accrued and unpaid interest thereon shall be due and payable on the
earlier of (i) demand by the Holder or (ii) when declared due and payable by the
Holder upon the occurrence of an Event of Default (as defined below) (the
occurrence of any event under either subclause (i) or (ii) shall constitute the
“Maturity Date”).  Payment for all amounts due hereunder shall be made by mail
to the address of the Holder.

 

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder hereof, by the acceptance of
this Note, agrees:

 

1.                Interest.  This Note shall bear interest at the rate of the
prime rate of interest charged by the Company’s lender plus three percent (3%)
per annum.  The interest shall be paid on the Maturity Date.

 

2.                Events of Default.  If any of the following events specified
in this Section 2 shall occur (herein individually referred to as an “Event of
Default”), the Holder may, so long as such condition exists, declare the entire
outstanding principal and any accrued and unpaid interest thereon immediately
due and payable, by notice in writing to the Company:

 


(A)                 THE INSTITUTION BY THE COMPANY OF PROCEEDINGS TO BE
ADJUDICATED AS BANKRUPT OR INSOLVENT, OR THE CONSENT BY IT TO THE INSTITUTION OF
BANKRUPTCY OR INSOLVENCY PROCEEDINGS AGAINST IT OR THE FILING BY IT OF A
PETITION OR ANSWER OR CONSENT SEEKING REORGANIZATION OR RELEASE UNDER THE
FEDERAL BANKRUPTCY ACT, OR ANY OTHER SIMILAR FEDERAL OR STATE BANKRUPTCY OR
INSOLVENCY LAW, OR THE CONSENT BY IT TO THE FILING OF ANY SUCH PETITION OR THE
APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE OR OTHER SIMILAR
OFFICIAL OF THE COMPANY, OR OF ANY SUBSTANTIAL PART OF ITS PROPERTY, OR THE
MAKING BY IT OF AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR THE TAKING OF
CORPORATE ACTION BY THE COMPANY IN FURTHERANCE OF ANY SUCH ACTION; OR

 

1

--------------------------------------------------------------------------------


 


(B)                                 IF, WITHIN SIXTY (60) DAYS AFTER THE
COMMENCEMENT OF AN ACTION AGAINST THE COMPANY (AND SERVICE OF PROCESS IN
CONNECTION THEREWITH ON THE COMPANY) SEEKING ANY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER ANY PRESENT OR
FUTURE STATUTE, LAW OR REGULATION, SUCH ACTION SHALL NOT HAVE BEEN RESOLVED IN
FAVOR OF THE COMPANY OR ALL ORDERS OR PROCEEDINGS THEREUNDER AFFECTING THE
OPERATIONS OR THE BUSINESS OF THE COMPANY STAYED, OR IF THE STAY OF ANY SUCH
ORDER OR PROCEEDING SHALL THEREAFTER BE SET ASIDE, OR IF, WITHIN SIXTY (60) DAYS
AFTER THE APPOINTMENT WITHOUT THE CONSENT OR ACQUIESCENCE OF THE COMPANY OF ANY
TRUSTEE, RECEIVER OR LIQUIDATOR OF THE COMPANY OR OF ALL OR ANY SUBSTANTIAL PART
OF THE PROPERTIES OF THE COMPANY, SUCH APPOINTMENT SHALL NOT HAVE BEEN VACATED;
OR

 


(C)                                  IF THE COMPANY FAILS TO PAY (I) ANY
INTEREST OR PRINCIPAL WHEN DUE AND PAYABLE HEREUNDER, OR (II) ANY OBLIGATIONS
OTHER THAN INTEREST AND PRINCIPAL PAYABLE HEREUNDER WITHIN FIVE (5) DAYS OF THE
DATE WRITTEN NOTICE OF DEMAND FOR PAYMENT IS RECEIVED.

 


(D)                                 UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
AS DEFINED IN ANY MATERIAL AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS
BOUND, BEYOND ANY PERIOD OF GRACE.

 

3.                Prepayment.  The Company may prepay, in whole or in part at
any time, the outstanding principal balance under this Note.

 

4.                Company Covenant.  The Company hereby covenants and agrees
that it will not incur any additional indebtedness for borrowed money without
the written consent of the Holder.

 

5.                Assignment.  Subject to the restrictions on transfer described
in Section 7 below, the rights and obligations of the Company and the Holder
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

 

6.                Amendments; Waivers.  Any term of this Note may be amended or
waived with the written consent of the Company and the Holder. Any amendment or
waiver effected in accordance with this Section 6 shall be binding upon the
Holder, each future Holder and the Company.  No waivers of, or exceptions to,
any term, condition or provision of this Note, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision and shall not be valid unless in writing.

 

7.                Transfers.  This Note may not be transferred or assigned in
whole or in part without compliance with all applicable federal and state
securities laws by the transferor and the transferee (including the delivery of
investment representation letters).  Subject to compliance with such applicable
federal and state securities laws, title to this Note may be transferred by
endorsement and delivery in the same manner as a negotiable instrument
transferable by endorsement and delivery.

 

8.                Attorneys’ Fees; Waivers.   The Company agrees to pay the
Holder’s reasonable costs incurred in collecting and enforcing this Note,
including reasonable attorneys’ fees.  The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

 

2

--------------------------------------------------------------------------------


 

9.                Governing Law.  This Agreement shall be governed by and
construed under the laws of the State of California (irrespective of its
conflict of laws principles).

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued in Cypress, CA
as of the date set forth above.

 

 

REVCARE, INC.

 

 

 

 

 

By:

/s/ Manuel Occiano

 

Name:

Manuel Occiano

 

Title:

President

 

3

--------------------------------------------------------------------------------